UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6095



TERRY WENDELL COPELAND,

                                            Plaintiff - Appellant,

          versus

WILLIAM L. SMITH, Warden, Maryland House of
Corrections-Annex; WAYNE HILL, ARC - Adminis-
trative Remedy Coordinator; LOUIS RUZICKA,
Captain; OFFICER KRETZER; OFFICER SCRIBER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
3336-AMD)


Submitted:   May 1, 1997                      Decided:   May 8, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Wendell Copeland, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Wendy Ann Kronmiller, Assistant Attorney General,
Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Copeland v. Smith, No. CA-95-3336-AMD (D. Md. Dec. 31, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2